Case 1:20-cv-01652-LPS Document 129-2 Filed 10/21/20 Page 1 of 30 PageID #: 2112




                            Exhibit B
Case 1:20-cv-01652-LPS
   Case                  Document
         1:17-cv-01846-UNA        129-2
                            Document  1 Filed
                                        Filed 10/21/20
                                              12/22/17 Page
                                                       Page 2
                                                            1 of
                                                              of 30
                                                                 29 PageID #: 2113
                                                                    PagelD #: 1



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


 EMERSON ELECTRIC CO.,                              )
      a Missouri corporation,                       )
                                                    )
                              Plaintiff,            )
                                                    )       C.A.No. ----
    V.                                              )
                                                    )       JURY TRIAL DEMANDED
 EMERSON QUIET KOOL CO. LTD., and                   )
 HOME EASY LTD.,                                    )
      Delaware corporations,                        )
                                                    )
                              Defendants.           )



                                           COMPLAINT

         Plaintiff, Emerson Electric Co., for its Complaint against Defendants, Emerson Quiet

 Kool Co. Ltd. and Home Easy Ltd., alleges the following:


                                            PARTIES

         1.     Plaintiff Emerson Electric Co. ("Emerson Electric" or "Plaintiff') is a Missouri

 corporation with its principal place of business at 8000 West Florissant Avenue, St. Louis,

 Missouri 63136.

         2.    Upon information and belief Defendants Emerson Quiet Kool Co. Ltd., also

 known as Emerson Quiet Kool Co. Ltd. LLC, ("Emerson Quiet Kool") and Home Easy Ltd.

 ("Home Easy") are both Delaware corporations having a principal place of business at 1275

 Bloomfield Avenue, Unit 141, Building 16, Fairfield, New Jersey 07004. Emerson Quiet Kool

 and Home Easy are collectively referred to as "Defendants".
Case 1:20-cv-01652-LPS
   Case                  Document
         1:17-cv-01846-UNA        129-2
                            Document  1 Filed
                                        Filed 10/21/20
                                              12/22/17 Page
                                                       Page 3
                                                            2 of
                                                              of 30
                                                                 29 PageID #: 2114
                                                                    PagelD #: 2



                                  JURISDICTION AND VENUE

        3.      This is an action for: Trademark Infringement, Unfair Competition and

 Trademark Dilution under the Lanham Act, 15 U.S.C. § 1052, et seq.; common law breach of

 contract; Trademark Dilution under the Delaware Trademark Act, 6 Del. C. § 3313, et seq. ; and

 common law trademark infringement and unfair competition.

        4.      This Court has jurisdiction over the claims made in this Complaint under the

 Lanham Act, 15 U.S.C. §1121, and under the Judicial Code of the United States, 28 U.S.C.

 §1331, §1332 and §1338. Jurisdiction is also provided under 28 U.S.C. §1367(a). This Court has

 supplemental jurisdiction over Plaintiffs state law claims pursuant to 28 U.S.C. § 1391 (b) and

 (c) because those claims are so related to their federal claims that they form part of the same case

 or controversy and derive from a common nucleus of operative facts. Venue is conferred in

 accordance with 28 U.S.C. §1391. Defendants each are companies organized and existing under

 the laws of Delaware and have caused products infringing Emerson Electric' s EMERSON

 trademarks to be advertised and/ or promoted in this judicial district.


                                       NATURE OF ACTION

        5.      Emerson Electric seeks to prevent and restrain Defendants' unauthorized and

 infringing misappropriation of Emerson Electric's well-known and distinctive EMERSON

 trademarks.    For over 127 years, Emerson Electric has continuously used the EMERSON

 trademarks in connection with a wide range of products, including, without limitation, products that

 play a significant role in the temperature, humidity level and overall comfort of the home and

 related goods and services. Defendants, seeking to trade on the established goodwill of Emerson

 Electric, recently began selling and marketing air conditioning products and dehumidifying products

 under the trademark EMERSON QUIET KOOL.                 Defendants' transparent effort to trade on


                                                   2
Case 1:20-cv-01652-LPS
   Case                  Document
         1:17-cv-01846-UNA        129-2
                            Document  1 Filed
                                        Filed 10/21/20
                                              12/22/17 Page
                                                       Page 4
                                                            3 of
                                                              of 30
                                                                 29 PageID #: 2115
                                                                    PagelD #: 3



 Emerson Electric' s goodwill is further demonstrated by their use of the EMERSON mark

 prominently and in the color blue, which color is and has been Emerson Electric's corporate color

 for decades:

                Defendants' Mark                              Plaintiff's Mark


         EMERSON
          UIET KOOL
                                                       EMERSON
        6.      To prevent     consumer    confusion   and deception     and Defendants'      willful

 misappropriation of Emerson Electric' s goodwill, Emerson Electric asserts claims for: Trademark

 infringement pursuant to Section 32 of the Lanham Act (15 U.S.C. § 1114); Trademark

 infringement, unfair competition and false designation of origin, pursuant to Section 43(a)(l)(A) of

 the Lanham Act (15 U.S.C. § 1125(a)(l)(A)); Cybersquatting under Section 43(d) of the Lanham

 Act (15 U.S.C. § 1125(d)); and related claims of trademark infringement, dilution, false designation

 of origin and unfair competition under the statutory and common law of Delaware (6 Del. C. §§

 3313 and 2532 et seq). Emerson Electric also asserts claims for breach of contract and the

 cancellation of United States Trademark Registration Number 4,688,893. Emerson Electric seeks

 injunctive relief to prevent Defendants from further misappropriating Emerson Electric's goodwill

 and infringing its EMERSON trademarks, and further seeks damages, attorneys' fees and other

 monetary relief.


                                   GENERAL ALLEGATIONS


 The EMERSON Marks

        7.      Since at least as early as 1890, Emerson Electric has continuously used and

 promoted the trademark EMERSON in interstate commerce in connection with a wide variety of

 goods and services, including, by way of example and not by way of limitation, products that


                                                  3
Case 1:20-cv-01652-LPS
   Case                  Document
         1:17-cv-01846-UNA        129-2
                            Document  1 Filed
                                        Filed 10/21/20
                                              12/22/17 Page 5 of
                                                       Page 4 of 30
                                                                 29 PageID #: 2116
                                                                    PagelD #: 4



 play a significant role in the temperature, humidity level and overall comfort of the home, such as

 air circulators, fans, air conditioning compressors, HVAC controls, humidifiers, humidifying

 products and thermostats (collectively the "Emerson Electric Goods").

        8.      Since at least as early as 1890, Emerson Electric, by and through its related

 companies and affiliates, has continuously used marks consisting of and comprising EMERSON

 (the "EMERSON Marks") in connection with the Emerson Electric Goods.

        9.      Emerson Electric has invested significant time, resources, and effort promoting

 the EMERSON Marks and the products and services offered thereunder. The EMERSON Marks

 have become renowned and are valuable symbols that identify Emerson Electric as the source of

 high-quality products and services.

        10.     In addition to its common law rights in the EMERSON Marks by virtue of use,

 Emerson Electric owns numerous federal trademark registrations on the Principal Register of the

 United States Patent and Trademark Office for the EMERSON Marks, including the following:

      Mark         Registration     Registration                          Classes/Goods
                       No.             Date
                   3,757,850       March 9, 2010       (6): Metal shelves;[ sheaves;] metal brackets; metal tool
                                                       boxes;[ metal hardware, namely, pulleys]
                                                       (7): [Machine parts, namely, bearings, bearing seals,
 EMERSON                                               pillow blocks, flange blocks, takeup units, bushings,
                                                       belts , couplings, pulleys, motor bases , compressors,
                                                       clutches, mechanical seals, starters, electric motors and
                                                       induction motors;] food waste disposers, garbage
                                                       disposals; ultrasonic cleaning, welding, and joining
                                                       machines; industrial vacuum cleaning machines; electric
                                                       generators; power operated pipe threading machines;
                                                       ultrasonic cleaning machines
                                                       (8): Metal vises; a full line of manually operated hand
                                                       tools for industrial, commercial and domestic use and
                                                       replacement parts therefor and accessories and
                                                       attachments therefor, namely, drive shafts, support
                                                       arms, cleaning brushes, screwdrivers, wrenches,
                                                       hammers, saws, pliers, wire crimpers, bolt cutters,
                                                       anvils, hand saws, punch and die sets comprising
                                                       punches, dies and case, tubing cutters, cable cutters,
                                                       wire strippers, conduit sizing tools and flaring tools;
                                                       swaging tools for shaping pipes, rods, conduits and
                                                       tubing; benders for use on conduits and tubing;


                                                   4
Case 1:20-cv-01652-LPS
   Case                 Document
         1:17-cv-01846-UNA       129-2
                           Document  1 Filed
                                       Filed 10/21/20
                                             12/22/17 Page
                                                      Page 6
                                                           5 of
                                                             of 30
                                                                29 PageID #: 2117
                                                                   PagelD #: 5



                                                 expanders for use on pipes, rods, conduits and tubing;
                                                 and inner core cables
                                                 (10): Ultrasonic cleaners for medical and surgical
                                                 instruments[; wheeled transports in the nature of carts]
                                                 (12): Wheeled transports in the nature of carts
                                                 (16): Printed training manuals featuring information on
                                                 shelving and storing products, and kitchen, food service
                                                 and household organizing products
                                                 (20): Storage and organization products, namely,
                                                 storage racks, shelving, baskets, hampers, bins, boot and
                                                 shoe organizers, wardrobes, cabinets, uninsulated
                                                 holding cabinets; storage towers, drawers and mounting
                                                 hardware for use therewith sold as a unit; cabinets and
                                                 organizers therefor; non-metal shelving systems
                                                 comprised primarily of boot and shoe organizers,
                                                 wardrobes, storage cabinets, storage towers , racks,
                                                 shelving, hampers , drawers , bins, non-metal shelves;
                                                 workbenches; office furniture; kitchen, food service and
                                                 household organizing products, namely, pan and rack
                                                 trays; and dish storage shelving
                                                 (35): Business services, namely, facilities management
                                                 of technical operations
                                                 (36): Providing educational scholarships; financial
                                                 sponsorship of entertainment and cultural events,
                                                 namely, artistic performances, musical performances,
                                                 theatrical performances, historical exhibits and
                                                 historical societies, sporting events, film festivals,
                                                 speaking engagements and community service programs
                                                 in support of education and scholarship services, health
                                                 and human services, civic and community welfare, and
                                                 youth-oriented education and entertainment
                                                 (37): Repair and maintenance of industrial and
                                                 commercial machinery and electronic equipment
                                                 (41): Training in the use of heating, ventilating, air
                                                 conditioning and refrigeration technologies and systems
                3,771,945    April 6, 2010       (9): [Environmental measuring, testing and monitoring
                                                 instruments, namely, particle counters ;] scientific
                                                 measuring, signaling, checking and supervision
 EMERSON                                         instruments and equipment for predicting and detecting
                                                 failures in high priority equipment and for monitoring
                                                 the state of machines and detecting bearing faults,
                                                 namely, software for historization, accessing, trending,
                                                 identification and communication of data, digital buses,
                                                 transmitters, algorithms, sensors, transducers, fieldbus
                                                 transmitters; electrical power supplies; thermostats;
                                                 computer software for industrial automation; computer
                                                 software for data management, analysis and reporting
                                                 for use in industrial automation, [network power,]
                                                 process management and climate technologies
                                                 applications; computer software for rotating machinery
                                                 and process instrumentation; computer software for
                                                 collecting, analyzing, sharing and utilizing customer
                                                 information ; project, plant and facility management
                                                 software, namely, regulatory compliance software,
                                                 software for sensing and reporting process and
                                                 equipment abnormalities, batch annlication software,


                                             5
Case 1:20-cv-01652-LPS
   Case                 Document
         1:17-cv-01846-UNA       129-2
                           Document  1 Filed
                                       Filed 10/21/20
                                             12/22/17 Page
                                                      Page 7
                                                           6 of
                                                             of 30
                                                                29 PageID #: 2118
                                                                   PagelD #: 6



                                            predictive maintenance software, software for
                                            configuring, commissioning and communicating
                                            measurements and calculated values and for providing
                                            access to diagnostic messages and historical data,
                                            software for exchanging process-related information
                                            between various software-based applications, software
                                            for monitoring equipment conditions, software for
                                            providing access to instrument and valve process
                                            information, diagnostic status information and
                                            documentation of device maintenance information,
                                            predictive diagnostic software, calibration management
                                            software, device configuration software, equipment
                                            monitoring, data management and data analysis
                                            software; computer software for determining product
                                            configuration and for product configuration optimizing;
                                            computer software for predicting and trending
                                            equipment maintenance; software for maximizing
                                            performance, reducing heat rates, reducing steam waste,
                                            stabilizing steam temperature control, optimizing soot
                                            blowing, and optimizing capacity and minimizing
                                            emissions in boilers, soot blowers and furnaces; plant
                                            facility and automation software for identifying
                                            controllable energy losses, for reducing plant
                                            maintenance costs, for reducing unplanned outages and
                                            optimizing the distribution of load demands; condensers
                                            and condensing units; computer hardware and software
                                            for use in monitoring gas flow; gas analyzers; electrical
                                            power supplies; diagnostic and analytical equipment,
                                            namely, pressure temperature, level and flow
                                            measurement machines, liquid analyzers; power
                                            amplifiers excluding amplifiers for use with consumer
                                            audio equipment; apparatuses for use in measuring the
                                            density of liquids and substances, flowmeters,
                                            controllers, electronic batch controllers; remote controls
                                            for operating equipment and machinery excluding
                                            remote controls for operating consumer electronic
                                            devices; voltage regulators; pressure regulators for
                                            commercial and agricultural use; voltage regulators for
                                            electric power; voltage surge suppressors; temperature
                                            sensors for electric motors appliances, namely, stoves,
                                            grills, ovens, ranges, refrigerators, water heaters,
                                            dishwashers, HV AC, washers and dryers, power tools,
                                            [automotive, marine and recreational vehicles,
                                            controlling refrigerant loss; communication subsystems
                                            comprised primarily of circuit breaker panels;] power
                                            conditioning equipment, namely, [uninterruptible power
                                            supplies,] voltage regulators, transformers, surge
                                            suppression devices and power supplies; [power
                                            distribution systems comprised primarily of distribution
                                            panels; electric transfer switches; surge suppressors;
                                            chargers for industrial, commercial and military use;
                                            electrical chargers for power tools and hand tools
                                            excluding consumer yard and garden tools intended for
                                            use in the yard or garden of a personal residence]




                                        6
Case 1:20-cv-01652-LPS
   Case                 Document
         1:17-cv-01846-UNA       129-2
                           Document  1 Filed
                                       Filed 10/21/20
                                             12/22/17 Page
                                                      Page 8
                                                           7 of
                                                             of 30
                                                                29 PageID #: 2119
                                                                   PagelD #: 7




    f
 EMERSON
                3,861,152     October 12,
                                 2010
                                                 (11): Humidifiers




    f
 EMERSON
                3,861,153     October 12,
                                 2010
                                                 (11 ): household air cleaners; air purifying units for
                                                 domestic, commercial and industrial use; ceiling fans;
                                                 air circulators

    f
 EMERSON
                3,744,986     February 2,
                                 2010
                                                 (11): Thermostatic valves; hot water heaters and
                                                 dispensers

 EMERSON        1,717,861    September 22,       (11 ): water purifying units; [electric bath heaters for
                                  1992           commercial, laboratory and industrial use; air blast
                                                 heaters for commercial and industrial use ; blower type
                                                 electric heaters;] electric water boilers; [gas and electric
                                                 burners;] ceiling fans; [fluorescent lighting fixtures and
                                                 parts therefor for commercial and industrial use;]
                                                 [electric circulation heaters; electric lighting fixtures for
                                                 commercial and industrial use; drum heaters ; electric air
                                                 heaters for commercial and industrial use or for
                                                 permanent attachment to building structures; convection
                                                 heaters for commercial and industrial use; sheathed
                                                 heating elements; cylinder heaters for commercial and
                                                 industrial use; food table heaters for commercial and
                                                 industrial use; industrial screw plug immersion heaters;
                                                 electric space heaters for commercial and industrial use;
                                                 portable electric fans ; industrial fans used for ventilation
                                                 and exhaust purposes ; electric hot air furnaces; electric
                                                 hot plates for commercial, laboratory and industrial use;
                                                 electric immersion heaters for commercial, laboratory
                                                 and industrial use, and, in residential use, permanently
                                                 attached to plumbing;] [evaporative coolers;]
                                                 [residential electric exhaust fans]; valves for [plumbing
                                                 and] heating systems; [air, gas and water filtering units
                                                 for industrial use; finned duct type air heaters and open-
                                                 coil electric heating elements used in duct heaters;
                                                 steam heat accumulators;] electric water heaters and
                                                 electric non-coin operated hot water dispensers
                                                 permanently attached to plumbing;[humidifiers for
                                                 central heating systems;] [ infra-red heaters for
                                                 commercial and industrial use; electric furnaces; central
                                                 air conditioning and heating units; electric heaters for
                                                 industrial furnaces; electric ovens for commercial,
                                                 industrial and laboratory use;] [radiant heaters for
                                                 commercial, laboratory and industrial use ;] [ radiant
                                                 heaters for commercial, laboratory and industrial use;
                                                 electric steam boilers and generators ; steam
                                                 superheaters; strip , ring , disc, tubular, cartridge and
                                                 clamp-on heaters; stud and bolt heaters; track switch
                                                 heaters; water taps ;] gas burner igniters [; bubblers
                                                 (valves and nozzles for drinking fountains) ; electric
                                                 coffee urn elements; electric industrial nozzle heating
                                                 elements, and filter-driers for use in refrigerant lines]
 EMERSON        1,795,612    September 28,       (7): compressors for use in refrigeration, heating,
                                  1993           ventilation, and air conditioning; [ dishwashers; washing
                                                 machines for use in laundries; electrically powered
                                                 finishing mills for deburring, flash removal, edge-


                                             7
Case 1:20-cv-01652-LPS
   Case                  Document
         1:17-cv-01846-UNA        129-2
                            Document  1 Filed
                                        Filed 10/21/20
                                              12/22/17 Page
                                                       Page 9
                                                            8 of
                                                              of 30
                                                                 29 PageID #: 2120
                                                                    PagelD #: 8



                                                       breaking, rough or smooth surface preparation,
                                                       radiusing, precision surface reduction, descaling,
                                                       burnishing, and chemical treating; ] and valves for fluid
                                                       control being parts of machines
                   0,111,931          August 15,       (21): [Electric Motors,] Electric Fans, including fans of
 EMERSON                                1916           [Portable,] wall,* and* ceiling [,and Floor] Types,
                                                       [Electric Exhaust-Fans,][Electric Forge-Blowers,]
                                                       [Electric Generators, Electric Motor-Generators,]
                                                       [Knife-Switches,] [Switchboards, Panel-Boards,] [Fuse-
                                                       Boards,] [Transformers, Rotary Transformers,]
                                                       [Illuminating-Cylinders, Watch-Demagnetizers, Electric
                                                       Organ-Blowers, Electric Hair-Driers, Electrically-
                                                       Operated Coffee-Mills,] [Electrically-Operated] [Air
                                                       and] [Water Pumps, Electrically-Operated Lathes,]
                                                       [Electrically-Operated Buffers and] [Grinders,
                                                       Electrically-Operated Furnace-Blowers] [, Electrically-
                                                       Operated Hacksaws, and Electric Motors and Power-
                                                       Transmitters for Sewing-Machines]
                   1,815,785         January 11,       (11): fans; namely, [portable electric fans, wall-mounted

  {t)~;l--ij')                          1994           fans, exhaust fans,] ceiling fans [, whole house fans, and
                                                       fan motors therefor; and humidifiers]


        Each of the above-listed registrations is valid and subsisting and each is incontestable

 pursuant to 15 U.S.C. Sections 1065 and 1115(b). The registrations are prima facie evidence of

 the registration of the marks, the validity of the registered marks, Emerson Electric's ownership

 of the marks and its exclusive right to use the registered marks in commerce in connection with

 the goods and services specified.

        11.     The EMERSON Marks are distinctive and widely recognized by the public and

 have become famous, as that term is used in 15 U.S.C. § 1125(c)(l).

        12.     A true and correct copy of the registration certificate for each of the

 above-listed trademark registrations and a true and correct copy of the United States Patent and

 Trademark Office's status record, including available data regarding any assignments, is attached

 hereto as Exhibit A.

        13.     Defendants had, at minimum, constructive notice at all relevant times of Emerson

 Electric's ownership and other rights in the registrations pursuant to 15 U.S.C. § 1072.




                                                   8
CaseCase
     1:20-cv-01652-LPS  Document
         1:17-cv-01846-UNA       129-21 Filed
                            Document     Filed10/21/20
                                               12/22/17 Page
                                                         Page10 of29
                                                              9 of 30 PagelD
                                                                      PageID#:#: 92121




 Emerson Electric's Background

         14.    Emerson Electric has traded on the New York Stock Exchange since 1938 under

 the symbol EMR. See: Exhibit B.

         15.    Plaintiff's sales in Fiscal Year 2016 were $14.5 billion. See: Exhibit B.

         16.    Emerson Electric is ranked number 139 on the 2017 Fortune 500 list of

 America's largest corporations, as ranked by revenues. See: Exhibit C.

         17.    In 2016 Emerson Electric was named to the Clarivate Analytics, formerly

  Thomson Reuters, Top 100 Global Innovators list for the sixth consecutive year. See: Exhibit D.

         18.    Emerson Electric's wholly-owned subsidiary, Emerson Climate Technologies,

 Inc., is the world's leading provider of heating, ventilation, air conditioning and refrigeration

  solutions for residential, industrial and commercial applications.            Emerson Climate

  Technologies, Inc.'s air conditioning compressor, thermostat and control products are frequently

 recognized for excellence, including for numerous Dealer Design Awards sponsored by The Air

  Conditioning Heating & Refrigeration News Magazine.

         19.    Emerson Climate Technologies, Inc.'s air conditioner compressors were honored

  as the 2014 AHR Expo Product of the Year from among thousands of products. The Emerson

 product was the winner in the "Cooling" category. See: Exhibit E.

         20.    As a direct result of Emerson Electric's substantial sales, significant advertising

  and marketing efforts, and accolades awarded to it over the last 127 years, the EMERSON Marks

 have engendered consumer loyalty and valuable goodwill. The public has resultantly come to

 recognize the EMERSON Marks as exclusively identifying Emerson Electric as the source of

 high-quality HVAC solutions.




                                                 9
Case 1:20-cv-01652-LPS
  Case                  Document
        1:17-cv-01846-UNA        129-2
                           Document    Filed 12/22/17
                                    1 Filed  10/21/20 Page
                                                      Page 10
                                                           11of
                                                              of29
                                                                30 PagelD
                                                                   PageID#:#: 10
                                                                              2122




 Defendants' Wrongful Acts

        21.     Upon information and belief, Defendant Home Easy's parent company is Home

 Easy Industrial Co., Ltd. of Hong Kong ("Home Easy HK"), which acquired Defendant Emerson

 Quiet Kool in 2016.

        22.     Upon information and belief, Defendant Emerson Quiet Kool is a provider of

 window and wall room air conditioning units and dehumidifiers (the "Emerson Quiet Kool

 Goods").

        23.     Upon information and belief, Defendants Home Easy and Emerson Quiet Kool

 operate together or in concert from the same New Jersey address. Specifically, Home Easy

 established its headquarters at the Fairfield, New Jersey address, Home Easy HK reports the

 same New Jersey address as its "USA Office", and Emerson Quiet Kool established its

 headquarters at the same address. Exterior signage for both Home Easy and Emerson Quiet Kool

 appears on the building at the Unit 141 address shared by Emerson Quiet Kool and Home Easy

 in Fairfield, New Jersey:




        24.     On information and belief, Home Easy also provides the warranty services for the

 Emerson Quiet Kool Goods as follows: "Should your EMERSON QUIET KOOL brand Window

                                               10
Case 1:20-cv-01652-LPS
  Case                  Document
        1:17-cv-01846-UNA        129-2
                           Document    Filed 12/22/17
                                    1 Filed  10/21/20 Page
                                                      Page 11
                                                           12of
                                                              of29
                                                                30 PagelD
                                                                   PageID#:#: 11
                                                                              2123




 Air Conditioner prove to be defective in material or workmanship under normal use during the

 warranty period listed below, effective from the date of original consumer purchase of the

 product, Home Easy Ltd. will replace defective part(s)." See: Exhibit F.

           25.   On information and belief, in engaging in the conduct alleged throughout this

 Complaint, each of the Defendants was the agent, principal, employee, servant, employer,

 successor, alter ego, joint venturer, partner and/or co-conspirator of each other Defendant in this

 action.

           26.   On information and belief, each of the Defendants was, at all relevant times

 mentioned herein, acting within the course and scope of such capacities and with the consent of

 the remaining Defendants.

           27.   Wherever reference is made herein to an act of one of the Defendants, such

 allegation means the acts of such Defendant and each of the other Defendants, acting

 individually, jointly and severally.

           28.   Upon information and belief, Emerson Quiet Kool provides dehumidifiers and air

 conditioning products under the mark EMERSON QUIET KOOL.

           29.   The Emerson Quiet Kool Goods prominently bear the EMERSON QUIET KOOL

 mark in blue and in the following stylized form where the EMERSON term is far more

 prominent than the QUIET KOOL terms:

                                        EMERSON
                                        QUIET           KOOL

           30.   Upon information and belief, the Emerson Quiet Kool Goods launched under the

 EMERSON QUIET KOOL mark in or about May 2017.

           31.   The Emerson Quiet Kool Goods are promoted via the website associated with the

 domain <emersonquietkool.com>. The Emerson Quiet Kool Goods are, upon information and


                                                 11
Case 1:20-cv-01652-LPS
  Case                  Document
        1:17-cv-01846-UNA        129-2
                           Document    Filed 12/22/17
                                    1 Filed  10/21/20 Page
                                                      Page 12
                                                           13of
                                                              of29
                                                                30 PagelD
                                                                   PageID#:#: 12
                                                                              2124




 belief, offered for sale via big box and online retailers, including Home Depot, Wal-Mart,

 Amazon.com and Wayfair.com.

        32.     Emerson Quiet Kool purports to own a United States trademark registration, U.S.

 Registration No. 4,688,893, for the word mark EMERSON QUIET KOOL for "Portable compact

 residential window and wall room air conditioning units," in International Class 11 (the '"893

 Registration"). The application underlying this contestable registration was filed on March 1,

 2010, on an intent to use basis under Section l(b) of the Lanham Act, 15 U.S.C. 105l(b), by

 Airwell Hong Kong Technologies Ltd. ("Airwell"). The application proceeded to registration on

 February 17, 2015, and the registration claims November 5, 2014 as the date of first use and date

 of first use in commerce of the mark.

        33.     Upon information and belief, Emerson Quiet Kool purportedly became the owner

 of the '893 Registration in January 2017, through a series of assignments.

        34.     Plaintiff has a long history of skirmishes with Defendants' alleged predecessors in

 interest, one of which resulted in the District Court for the Eastern District of Missouri enjoining

 the use of marks that contain EMERSON in connection with kerosene space heaters and

 enjoining the defendants there from representing that any product made, offered for sale, sold or

 distributed by them, is authorized, sponsored or endorsed by, or otherwise connected with,

 Emerson Electric. Emerson Electric Co. v. Emerson Quiet Kool Corp., 577 F.Supp. 668 (E.D.

 Mo. 1983).

        35.     Emerson Electric filed a Letter of Protest with the USPTO Office of the

 Commissioner for Trademarks, objecting to the registration of the application underlying the

  '893 Registration (the "Underlying Application"). Airwell had misrepresented to the USPTO

 that Airwell and Emerson Electric were parties to an agreement under which each consented to



                                                 12
Case 1:20-cv-01652-LPS
  Case                  Document
        1:17-cv-01846-UNA        129-2
                           Document    Filed 12/22/17
                                    1 Filed  10/21/20 Page
                                                      Page 13
                                                           14of
                                                              of29
                                                                30 PagelD
                                                                   PageID#:#: 13
                                                                              2125




 each other's use and registration of their respective EMERSON QUIET KOOL and EMERSON

 marks. The agreement is dated August 21, 2009 and is attached as Exhibit G. The agreement,

 however, is not a mutual consent. Nowhere in the agreement does Emerson Electric provide

 Airwell with any consent. Nor is the agreement even colorably ambiguous on the issue of

 mutuality.      The USPTO agreed and resultantly withdrew the Underlying Application from

 publication and reinstated its prior refusal premised on likelihood of confusion with Emerson

 Electric registrations for marks consisting of or comprising EMERSON.

           36.    Emerson Electric and Airwell subsequently entered into the consent agreement

 attached as Exhibit H (the "Consent Agreement") by which Emerson Electric consented to

 Airwell's use and registration of EMERSON QUIET KOOL in connection with narrowly-

 defined goods, namely "portable compact residential window and wall room air conditioning

 units."

           37.    Upon information and belief, the EMERSON QUIET KOOL mark was not in use

 in commerce as of the claimed date of first use of November 5, 2014, or even by the date the

 mark registered in February 2015. Upon information and belief, the actual date of first use in

 commerce of the mark shown in the '893 Registration was not until May 2017.             Upon

 information and belief, the Emerson Quiet Kool brand was inactive for many consecutive years

 preceding Emerson Quiet Kool' s 2017 launch.

           38.    Defendant Home Easy is not a party to the Consent Agreement and does not have

 successive or other rights thereunder.

           39.    Defendant Emerson Quiet Kool is not a party to the Consent Agreement and does

 not have successive or other rights thereunder.




                                                   13
Case 1:20-cv-01652-LPS
  Case                  Document
        1:17-cv-01846-UNA        129-2
                           Document    Filed 12/22/17
                                    1 Filed  10/21/20 Page
                                                      Page 14
                                                           15of
                                                              of29
                                                                30 PagelD
                                                                   PageID#:#: 14
                                                                              2126




        40.     In any event, the abandonment of the EMERSON QUIET KOOL mark voids the

 Consent Agreement.

        41.     Even if the EMERSON QUIET KOOL mark had not been abandoned, and even if

 Defendants can claim the benefit of the Consent Agreement, Defendants are in breach for

 promoting their products in a way that leads consumers to associate Defendants with Emerson

 Electric or its goods and/or services.

        42.     Even if the EMERSON QUIET KOOL mark had not been abandoned, and even if

 Defendants can claim the benefit of the Consent Agreement, Defendants are in breach for using

 the EMERSON QUIET KOOL mark in connection with products other than portable compact

 residential window and wall room air conditioning units.

 Defendants' Wrongful Conduct Has Caused Emerson Electric Harm and Risks Future
 Harm

        43.     Actual confusion as to the source of the EMERSON QUIET KOOL products has

 already occurred. Emerson Quiet Kool consumers have mistakenly contacted Emerson Radio

 Corporation, a separate entity that owns rights in its own EMERSON mark for specific goods

 and services and with whom Emerson Electric has long-standing agreements about the use of

 their respective marks. Emerson Radio Corporation, in tum, directed an unknown number of

 early consumer complaints relating to EMERSON QUIET KOOL product to Emerson Electric,

 believing that the products were those of Emerson Electric.

        44.     Defendants' own retailers are confused.           The https://www.hayneedle.com

 webpages from which Emerson Quiet Kool Goods are available for purchase, picture Plaintiffs

 EMERSON house mark prominently, followed by a discussion of Plaintiff and its history and a

 hyperlink to genuine Plaintiff product offered on the site, as follows:




                                                  14
Case 1:20-cv-01652-LPS
  Case                  Document
        1:17-cv-01846-UNA        129-2
                           Document    Filed 12/22/17
                                    1 Filed  10/21/20 Page
                                                      Page 15
                                                           16of
                                                              of29
                                                                30 PagelD
                                                                   PageID#:#: 15
                                                                              2127



  https ://www .hayneedle .com/ produc Vsoleuseme rsonquietkooldehum idifier .cfm



                              Thoughts on our product descnptJon? Leave feedback_


    About Emerson


                                                                   EMERSON
                              . W Emerson founded           the E.rnerson Uectnc Manufacturing           Company      in   1897 tn St
                              Louis, Mo. Still based in t:ie St _ouis area. ETierson Fan nas been making quality electric.
                              parts for over 111 yCdrS Starting with ·ailroad switches. the company soon expanded                       to
                              ceihng   fan:; and   WZ5   the fir$l company   to IT\i:lke a .1er:;onal   de~    fan, a fad of office
                              buildings   during the 1920s Bes des ,ts St Louis headquarters,                 Emerson has production
                              facilitres in Dallas .iind Rrchardson. Te.cas, Lenexa. Kan .pand Murfreesboro,                 Tenn


                              SHOP ALL EMERSON




 The webpage is attached as Exhibit I.

           45.      Defendants' actions have created confusion in the marketplace as consumers and

 other industry stakeholders are associating the Emerson Quiet Kool Goods with Emerson

 Electric. This confusion has harmed, and will continue to harm, Emerson Electric's goodwill in

 the EMERSON Marks and its business reputation.

           46.      The confusion between Emerson Quiet Kool and Emerson Electric is ongoing and

 continuing, compounding the harm to Emerson Electric.

 Defendants Refuse to Cease Their Harmful Conduct

           4 7.     After discovering Defendants' wrongful conduct, including through the reported

 incidents of actual consumer confusion, Emerson Electric moved promptly to attempt to

 minimize its damage.

           48.      After sufficient investigation, Emerson Electric sent a cease and desist letter to

 Emerson Quiet Kool on July 10, 2017 demanding that Emerson Quiet Kool stop its infringing

 use of the EMERSON QUIET KOOL mark by July 18, 2017.

           49.      The time allotted for Emerson Quiet Kool to respond to Emerson Electric's cease

 and desist letter elapsed with no response or change in conduct.




                                                                                    15
Case 1:20-cv-01652-LPS
  Case                  Document
        1:17-cv-01846-UNA        129-2
                           Document    Filed 12/22/17
                                    1 Filed  10/21/20 Page
                                                      Page 16
                                                           17of
                                                              of29
                                                                30 PagelD
                                                                   PageID#:#: 16
                                                                              2128




         50.     Defendants' use of the EMERSON Marks and other wrongful conduct as

 described in this Complaint constitute infringement of the EMERSON Marks, unfair

 competition, false designation of origin and trademark dilution. As a result of Defendants'

 wrongful conduct, Emerson Electric has suffered irreparable damage to its goodwill and business

 reputation, and will continue to suffer such damage, unless Defendants' conduct is restrained.

 None of these harms are adequately compensable by monetary damages.


                                   COUNTI
                  TRADEMARK INFRINGEMENT UNDER 15 U.S.C. § 1114

         51.     Emerson Electric repeats and realleges the allegations made above.

         52.     Defendants' use of the EMERSON Marks, without the authorization or consent of

 Emerson Electric in connection with the sale, offering for sale, and distribution of the Emerson

 Quiet Kool Goods, constitutes use in interstate commerce that is likely to cause confusion,

 deception and mistake by purchasers and the consuming public.

         53.     As a result of Defendants' acts, the purchasing public is likely to believe that the

 Emerson Quiet Kool Goods are authentic Emerson Electric Goods, that Defendants are

 authorized by Emerson Electric to sell Emerson Electric Goods, that consumers are purchasing

 Emerson Electric Goods when they are actually purchasing Emerson Quiet Kool Goods, and/or

 that Defendants and the Emerson Quiet Kool Goods are otherwise affiliated with, or sponsored

 by, Emerson Electric.

         54.     Defendants' acts constitute trademark infringement under 15 U.S.C. § 1114.

         55.     In fact, instances of actual confusion have occurred.

         56.     Upon information and belief, Defendants have acted intentionally, maliciously,

 willfully, and in bad faith.



                                                  16
Case 1:20-cv-01652-LPS
  Case                  Document
        1:17-cv-01846-UNA        129-2
                           Document    Filed 12/22/17
                                    1 Filed  10/21/20 Page
                                                      Page 17
                                                           18of
                                                              of29
                                                                30 PagelD
                                                                   PageID#:#: 17
                                                                              2129




        57.       Defendants' acts have caused and, if allowed to continue, will continue to cause

 Emerson Electric to suffer substantial irreparable harm for which Emerson Electric has no

 adequate remedy at law. Emerson Electric is entitled to an award of damages and injunctive

 relief in under 15 U.S.C. § 1116.

        58.       Emerson Electric has suffered actual damages and Defendants have been unjustly

 enriched.

        59.       Defendants' actions have been extraordinary, willful, and in bad faith, entitling

 Emerson Electric to treble damages, attorneys' fees and costs of suit under 15 U.S.C. §§ 1117(a)

 and (b), and to such other and further relief as the Court shall deem appropriate in the

 circumstances.


                               COUNT II
            TRADEMARK INFRINGEMENT, UNFAIR COMPETITION
       AND FALSE DESIGNATION OF ORIGIN UNDER 15 U.S.C. § 1125(a)(l)(A)

        60.       Emerson Electric repeats and realleges the allegations made above.

        61.       Defendants' unauthorized use of the EMERSON Marks on and in connection with

 air conditioning and dehumidifier products constitutes use in interstate commerce that is likely to

 cause confusion, or to cause mistake, or to deceive consumers as to the affiliation, connection, or

 association of the Emerson Quiet Kool Goods, such that consumers may believe that Defendants'

 products are sponsored by, endorsed by, approved by, licensed by, authorized by, or affiliated or

 connected with, Emerson Electric.

        62.       Defendants' acts constitute trademark infringement, false designation of origin,

 and unfair competition in violation of Lanham Act§ 43(a)(l)(A), 15 U.S.C. § 1125(a)(l)(A).

        63.       Upon information and belief, Defendants' acts have been committed intentionally,

 maliciously, and willfully for the purposes of deceiving buyers into purchasing the Emerson


                                                  17
Case 1:20-cv-01652-LPS
  Case                  Document
        1:17-cv-01846-UNA        129-2
                           Document    Filed 12/22/17
                                    1 Filed  10/21/20 Page
                                                      Page 18
                                                           19of
                                                              of29
                                                                30 PagelD
                                                                   PageID#:#: 18
                                                                              2130




 Quiet Kool Goods, falsely believing that such products emanate from, or are affiliated with,

 Emerson Electric, and with the specific intent to appropriate to Defendants and to employ for

 their own benefit, the valuable goodwill and business reputation represented by the EMERSON

 Marks.

          64.    Defendants' acts have caused and, if allowed to continue, will continue to cause

 Emerson Electric to suffer substantial irreparable harm for which Emerson Electric has no

 adequate remedy at law.

          65.    In addition, as a result of the foregoing, Emerson Electric has suffered actual

 damages and Defendants have been unjustly enriched.

          66.    Defendants' actions have been extraordinary, entitling Emerson Electric to treble

 damages, attorneys' fees and costs of suit, pursuant to 15 U.S.C. § 1117(a) and (b), and to such

 other and further relief as the Court shall deem appropriate in the circumstances.


                                  COUNT III
                FEDERAL TRADEMARK DILUTION UNDER 15 U.S.C. § 1125(c)

          67.    Emerson Electric repeats and realleges the allegations made above.

          68.    The Emerson Marks are a collection of distinctive marks that have been in use for

 many years and have achieved widespread public recognition.

          69.    The EMERSON Marks are famous within the meaning of Section 43(c) of the

 Lanham Act, 15 U.S.C. § 1125(c).

          70.    Defendants' acts were commenced and committed from a time after the

 EMERSON Marks became famous.

          71.    The EMERSON Marks are distinctive marks that have been in use for many years

 and play a prominent role in Emerson Electric's marketing, advertising and the popularity of its



                                                 18
Case 1:20-cv-01652-LPS
  Case                  Document
        1:17-cv-01846-UNA        129-2
                           Document    Filed 12/22/17
                                    1 Filed  10/21/20 Page
                                                      Page 19
                                                           20of
                                                              of29
                                                                30 PagelD
                                                                   PageID#:#: 19
                                                                              2131




 products and services across many different media.

        72.     Consumers are likely to locate and purchase Defendants' products in the

 erroneous belief that Defendants are associated with, sponsored by, or affiliated with, Emerson

 Electric, and/or that Emerson Electric is the source of those products.

        73.     Defendants' acts dilute and/or are likely to dilute the distinctive quality of the

 EMERSON Marks and to lessen the capacity of such marks to identify and distinguish Emerson

 Electric as the source of the products.

        74.     Defendants' unlawful use of the EMERSON Marks in connection with inferior

 goods is also likely to tarnish the EMERSON Marks and cause blurring in the minds of

 consumers between Emerson Electric and Defendants, thereby lessening the value of the

 EMERSON Marks as unique identifiers of Emerson Electric products and services.

        75.     Defendants' acts have caused and will continue to cause irreparable injury to

 Emerson Electric.    Emerson Electric has no adequate remedy at law and is damaged in an

 amount yet to be determined.

                                    COUNTIV
                      VIOLATION OF THE ANTICYBERSOUATTING
                     CONSUMER PROTECTION ACT, 15 U.S.C. § 1125(d)

        76.     Emerson Electric repeats and realleges the allegations made above.

        77.     Defendants are using the domain name <emersonquietkool.com> (the "Infringing

 Domain Name") to market air conditioning and dehumidifier products.

        78.     The Infringing Domain Name expressly contains Emerson Electric's EMERSON

 trademark and is, therefore, confusingly similar to the EMERSON Marks.

        79.     The EMERSON Marks are distinctive, and had achieved secondary meaning

 before Defendants, or their agent, registered the Infringing Domain Name in 2013.



                                                  19
Case 1:20-cv-01652-LPS
  Case                  Document
        1:17-cv-01846-UNA        129-2
                           Document    Filed 12/22/17
                                    1 Filed  10/21/20 Page
                                                      Page20
                                                           21of
                                                             of29
                                                                30 PagelD
                                                                   PageID#:#: 20
                                                                              2132




         80.    The use of such a domain name infringes the EMERSON Marks.

         81.    Upon information and belief, Defendants registered the Infringing Domain Name

 with the bad faith intent to profit from the goodwill Emerson Electric has developed in the

 EMERSON Marks.

         82.    Upon information and belief, Defendants registered and are using a domain name

 that is confusingly similar to Emerson Electric's name and to the EMERSON Marks to capitalize

 on Emerson Electric' s goodwill and reputation.

         83.    Defendants' use of the <emersonquietkool.com> domain creates likely and actual

 confusion as to the source, sponsorship, affiliation or endorsement of Defendants' site and has

 harmed Emerson Electric' s goodwill.

         84.    Defendants' conduct has caused and will continue to cause injury to Emerson

 Electric and to its goodwill and reputation, and will continue to damage both Emerson Electric

 and the public unless enjoined by this Court and the domain name registration ordered canceled

 or transferred to Emerson Electric.

         85.    Defendants' aforesaid acts have caused and will cause irreparable injury to

 Emerson Electric. Unless such acts are restrained by this Court, Defendants' wrongful conduct

 will continue, and Emerson Electric will continue to suffer such injury.

         86.    As a result of the foregoing actions, Emerson Electric is entitled to have Emerson

 Quiet Kool temporarily, preliminarily and permanently restrained from using, selling or

 otherwise transferring the Infringing Domain Name, and to monetary compensation and statutory

 penalties.




                                                   20
Case 1:20-cv-01652-LPS
  Case                  Document
        1:17-cv-01846-UNA        129-2
                           Document    Filed 12/22/17
                                    1 Filed  10/21/20 Page
                                                      Page21
                                                           22of
                                                             of29
                                                                30 PagelD
                                                                   PageID#:#: 21
                                                                              2133




                                       COUNTV
                             DILUTION UNDER 6 6 DEL. C. § 3313

         87.    Emerson Electric repeats and realleges the allegations made above.

         88.    Defendants' unauthorized, knowing and willful use of the EMERSON Marks is

 likely to damage Emerson Electric' s business and dilutes the distinctive quality of the

 EMERSON Marks in violation of 6 Del. C. § 1301, et seq. (the "Delaware Trademark Act"),

 specifically § 3313 of the Delaware Trademark Act.

         89.    As a direct and proximate result of Defendant's actions, Emerson Electric has

 been and will continue to be irreparably harmed and damaged.


                                    COUNT VI
                     UNFAIR COMPETITION- UNDER 6 DEL. C. § 2532

         90.    Emerson Electric repeats and realleges the allegations made above.

         91.    Defendants' use of the EMERSON Marks is likely to cause confusion, mistake or

 deception as to the source, origin, sponsorship or approval of the products Defendants' sell in

 that consumers and others are likely to incorrectly believe Emerson Electric authorizes or

 controls the sale of those products or that Defendants are associated with or related to Emerson

 Electric.

         92.    Defendants' use of EMERSON QUIET KOOL infringes the EMERSON Marks.

         93.    Defendants' use of the EMERSON Marks is a deliberate, intentional and willful

 attempt to injure Emerson Electric' s business, to trade on Emerson Electric' s good will and to

 confuse and deceive consumers.

         94. Defendants' acts constitute unfair competition under the Delaware Trade Practices

 Act, 6 Del. C. § 2531, et seq., specifically 6 Del. C. § 2532.




                                                  21
Case 1:20-cv-01652-LPS
  Case                  Document
        1:17-cv-01846-UNA        129-2
                           Document    Filed 12/22/17
                                    1 Filed  10/21/20 Page
                                                      Page22
                                                           23of
                                                             of29
                                                                30 PagelD
                                                                   PageID#:#: 22
                                                                              2134




        95.     Emerson Electric has been and will continue to be irreparably harmed and

 damaged as a direct and proximate result of Defendant's actions. Emerson Electric's remedies at

 law are inadequate to compensate for this harm and damage.

                           COUNT VII
      COMMON LAW TRADEMARK INFRINGEMENT, UNFAIR COMPETITION,
                       MISAPPROPRIATION

        96.     Emerson Electric repeats and realleges the allegations made above.

        97.     Defendants have infringed the EMERSON Marks in violation of Emerson

 Electric's proprietary rights and have engaged in false and misleading advertising. Such acts

 constitute unfair trade practices and unfair competition under the common law.

        98.     Defendants' activities described above have at all times been willful and/or

 knowing.

        99.     As a direct and proximate result of the actions of Defendants described above,

 Emerson Electric has been damaged and will continue to be damaged.


                                       COUNT VIII
                                  BREACH OF CONTRACT

        100.    Emerson Electric repeats and realleges the allegations made above.

        101.    The Consent Agreement, Exhibit H, manifests the express terms and conditions

 entered into between Emerson Electric and Airwell concerning Airwell' s use and registration of

 EMERSON QUIET KOOL.

        102.    Emerson Electric has fully complied with its obligations under the Consent

 Agreement.

        103.    Defendants are not parties to the Consent Agreement and do not have successive

 or other rights thereunder.



                                               22
Case 1:20-cv-01652-LPS
  Case                  Document
        1:17-cv-01846-UNA        129-2
                           Document    Filed 12/22/17
                                    1 Filed  10/21/20 Page
                                                      Page23
                                                           24of
                                                             of29
                                                                30 PagelD
                                                                   PageID#:#: 23
                                                                              2135




        104.    Defendants did not ratify the provisions of the Consent Agreement and did not

 expressly agree to be bound by its terms.

        105.    The abandonment of the EMERSON QUIET KOOL mark voids the Consent

 Agreement.

        106.    In the alternative, Defendants have violated and are continuing to violate the

 Consent Agreement by promoting their products in a way that leads consumers to associate

 Defendants with Emerson Electric or its goods and/or services in contravention of Paragraph 6,

 and by using the EMERSON QUIET KOOL mark in connection with products other than

 portable compact residential window and wall room air conditioning units.

        107.    As a result of Defendants' breach of the Consent Agreement, Emerson Electric

 has suffered and will continue to suffer irreparable injury and damage.

        108.    Emerson Electric is entitled to all measure of breach of contract damages,

 including restitution and incidental damages.


                                    COUNTIIX
                      CANCELLATION OF REGISTRATION NO. 4,688,893

        109.    Emerson Electric repeats and realleges the allegations made above.

        110.    Emerson Electric requests an Order directing the Commissioner of Trademarks to

 cancel United States Trademark Registration No. 4,688,893 pursuant to Section 37 of the

 Lanham Act (15 U.S.C. § 1119).

        111.    The mark of the '893 Registration has been abandoned due to nonuse with intent

 not to resume use.

        112.    The mark of the '893 Registration was not in bona fide use in commerce in

 connection with the identified goods as of the filing date of the Statement of Use.



                                                 23
Case 1:20-cv-01652-LPS
  Case                  Document
        1:17-cv-01846-UNA        129-2
                           Document    Filed 12/22/17
                                    1 Filed  10/21/20 Page
                                                      Page24
                                                           25of
                                                             of29
                                                                30 PagelD
                                                                   PageID#:#: 24
                                                                              2136




        113.    Emerson Electric has priority based on its valid and subsisting prior registrations

 for the EMERSON Marks. Additionally, Emerson Electric has priority based on prior use of the

 EMERSON Marks in commerce in connection with the Emerson Electric Goods. Plaintiffs

 EMERSON Marks were used in commerce in connection with the Emerson Electric Goods

 before the filing date of the Underlying Application of the '893 Registration and before the '893

 Registration's claimed first use date of November 5, 2014.

        114     The goods of the '893 Registration are products that are identical or related to the

 Emerson Electric Goods advertised, promoted, offered, and/or sold in connection with the

 EMERSON Marks.

        115.    The challenged EMERSON QUIET KOOL mark so resembles Emerson

 Electric's prior used and registered EMERSON Marks as to be likely, when used in connection

 with the covered goods, to cause confusion, or to cause mistake, or to deceive under Section 2(d)

 of the Lanham Act, as amended, 15 U.S.C. §1052(d).

        116.    Emerson Electric believes that it is and will be damaged by the '893 Registration.


                                     PRAYER FOR RELIEF

        WHEREFORE, Emerson Electric respectfully demands judgment:

        ( 1)    That Defendants and their subsidiaries, parent( s), related companies, officers,

 agents, servants, employees, warehousemen, warehousers, distributors, attorneys, successors and

 assignees, and all persons in active concert or participation with any of them, be temporarily,

 preliminarily, and permanently enjoined and restrained from:

                (a)    Imitating, copying or making unauthorized use of the EMERSON Marks,

                       the Emerson trade name or domain name either standing alone or as part

                       of any other name or mark;


                                                 24
Case 1:20-cv-01652-LPS
  Case                  Document
        1:17-cv-01846-UNA        129-2
                           Document    Filed 12/22/17
                                    1 Filed  10/21/20 Page
                                                      Page25
                                                           26of
                                                             of29
                                                                30 PagelD
                                                                   PageID#:#: 25
                                                                              2137




              (b)   Using "Emerson" or any reproduction, counterfeit, copy, colorable

                    imitation thereof, or any words confusingly similar, as a trademark, trade

                    name, domain name or otherwise in connection with the advertising,

                    display, sale, offering for sale or distribution of any products in any

                    medium, including but not limited to sales on the Internet, in such a

                    manner that is likely to cause confusion or mistake or to deceive

                    customers or the public or give the impression that Defendants or their

                    products or services originate with, are affiliated with, are sponsored by,

                    approved by or in any way connected to Emerson Electric;

              (c)   Using "Emerson Quiet Kool" or any variation thereof as a name or mark;

              (d)   Using any name, mark or false designation of origin, or false description,

                    or performing any act which can, or is likely to, lead members of the

                    public to believe that any service or product provided by Defendants is in

                    any manner associated or connected with Emerson Electric or is sold,

                    licensed, sponsored, approved or authorized by Emerson Electric;

              (e)   Using "Emerson" or "Emerson Quiet Kool" as a metatag or in any hidden

                    data, including but not limited to, in conjunction with any internet

                    searching tool;

              (f)   Using the name "emerson" or "emersonquietkool" alone or in combination

                    with any other words or letter, as a domain name on the Internet;

              (g)   Engaging in any activity constituting unfair competition with Emerson

                    Electric, or constituting an infringement of Emerson Electric' s trademarks

                    or trade name;



                                             25
Case 1:20-cv-01652-LPS
  Case                  Document
        1:17-cv-01846-UNA        129-2
                           Document    Filed 12/22/17
                                    1 Filed  10/21/20 Page
                                                      Page26
                                                           27of
                                                             of29
                                                                30 PagelD
                                                                   PageID#:#: 26
                                                                              2138




              (h)   Registering or applying to register as a trademark, service mark, trade

                    name, Internet domain name or any other source identifier or symbol of

                    origin "Emerson Quiet Kool" or any other mark or name that infringes on

                    or is likely to be confused with Emerson Electric' s trademarks or trade

                    name;

              (i)   Passing off, inducing, or enabling others to sell or pass off any products

                    that do not emanate from Emerson Electric or that are not distributed

                    under the control and supervision of Emerson Electric and approved by

                    Emerson Electric for sale under the EMERSON Marks, as products

                    distributed by or with the approval of Emerson Electric;

              G)    Falsely advertising any product as Emerson Electric products that do not

                    emanate from Emerson Electric or that are not distributed under the

                    control and supervision of Emerson Electric and approved by Emerson

                    Electric for sale under the EMERSON Marks;

              (k)   Committing any act calculated to cause purchasers to believe falsely that

                    the Emerson Quiet Kool Goods are those sold under the control and

                    supervision, were sponsored, approved or connected with or guaranteed,

                    or produced under the control and supervision of Emerson Electric;

            (1)     Shipping, importing, delivering, distributing, returning, or otherwise

                    disposing of in any manner products or inventory bearing the EMERSON

                    Marks without authorization by Emerson Electric; and

            (m)     Further infringing the EMERSON Marks and damaging Emerson

                    Electric' s goodwill and business reputation.



                                             26
Case 1:20-cv-01652-LPS
  Case                  Document
        1:17-cv-01846-UNA        129-2
                           Document    Filed 12/22/17
                                    1 Filed  10/21/20 Page
                                                      Page27
                                                           28of
                                                             of29
                                                                30 PagelD
                                                                   PageID#:#: 27
                                                                              2139




         (2)    For injunctive relief canceling the registration to Defendants of the Infringing

 Domain Name, and transferring the Infringing Domain Name to Emerson Electric;

         (3)    That Defendants be required to recall from all retailers, distributors and

 wholesalers, all products, packaging, promotional, and advertising material of any kind bearing

 the name EMERSON and any/or other colorable imitation of the EMERSON Marks.

         (4)    That Defendants be required to account for all inventories or merchandise and

 other materials bearing the EMERSON Marks or any marks confusingly similar to the

 EMERSON Marks and that they be required to destroy that inventory or provide it to Emerson

 Electric.

         (5)    That Defendants be required to supply Emerson Electric with a complete list of

 persons and entities from whom they purchased, and to whom they distributed and/or sold,

 products bearing the EMERSON mark.

         (6)    That Defendants, within 30 days after service of judgment, with notice of entry

 thereof upon them, be required to file with the Court and serve upon Emerson Electric a written

 report under oath setting forth in detail the manner in which each has complied with paragraphs 1

 through 5, above.

         (7)    That Defendants be required to make an accounting of all profits, gains, and

 advantages that they have derived as a result of their unlawful conduct.

         (8)    That Defendants be required to pay to Emerson Electric, in accordance with 15

 U.S.C. § 1117(a) and (b), and all other applicable laws, such damages as Emerson Electric has

 suffered as a consequence of Defendants' infringement of the EMERSON Marks and from the

 above-described acts of misrepresentation, unfair competition, false designation, false

 advertising and unfair trade practices, including the following:



                                                 27
Case 1:20-cv-01652-LPS
  Case                  Document
        1:17-cv-01846-UNA        129-2
                           Document    Filed 12/22/17
                                    1 Filed  10/21/20 Page
                                                      Page28
                                                           29of
                                                             of29
                                                                30 PagelD
                                                                   PageID#:#: 28
                                                                              2140




                  (a)    Three times all gains and profits derived by Defendants from the above

                         described acts of misrepresentation,       trademark infringement,      unfair

                         competition, false advertising, and unfair trade practices, or, in the

                         alternative, three times Emerson Electric' s lost profits, whichever is

                         greater; and

                  (b)    All costs and attorneys' fees and costs incurred in this action including an

                         award of treble damages as applicable; and

                  (c)    Punitive damages in an amount as yet undetermined pursuant to Delaware

                         Trademark Act, 6 Del. C. § 3314.

           (9)    Issue an Order directing the Commissioner of Trademarks to cancel United States

 Trademark Registration No. 4,688,893.

           (10)   That Emerson Electric has such other and further relief as the Court deems just

 and proper in the circumstances.


                                          JURYDEMAND

      Emerson Electric demands a trial by jury of all issues triable as of right by a jury in this

 action.




                                                   28
Case 1:20-cv-01652-LPS Document 129-2 Filed 10/21/20 Page 30 of 30 PageID #: 2141
